BeNedict, J.
This is a proceeding in rem against the brig Georgia, by certain officers of the state of Now York, designated “commissioners of quarantine,” to enforce a lien for the care and treatment of some sick members of the crew of that vessel, who, by direction of the health officers of the port of New York, were sent to one of the quarantine hospitals in New York harbor, and there treated and maintained; tbe vessel having arrived with contagious sickness' on board. There is no question as to the facts, and upon the facts a lien upon the vessel in favor of the libelants is created by a provision in the statute of tbe state of New York. The only question in this case is whether a lien of the character in question, created by the state statute, can bo enforced by a proceeding in the admiralty. It can be so enforced if tbe subject-matter — in this case the services rendered — are maritime in character; otherwise not. I see no reason to doubt the propriety of holding these services to be maritime. They are services rendered in tbe care and medical treatment of seamen attached to the vessel. The seamen were so cared for and treated by reason of sickness incurred in the course of the voyage. Their care and treatment, therefore, devolved on the vessel by the maritime law; and for that reason their euro by the libelants should be considered a maritime service. Moreover, these particular services were required by tbe quarantine laws of tbe state to be rendered before tbe vessel could bo allowed to complete her voyage. Such charges might well be deemed port charges, necessarily incurred by the vessel in the due course of her voyage, and for that reason maritime in their character.
My opinion, therefore, is that the libelants have a lien upon the vessel which may be enforced by this proceeding.